Park, J.
We are all satisfied that the act of July 3d, 1869, continued the charter of the railroad company for an indefinite period of time, notwithstanding the provision in the ninth section of their charter, requiring the company to construct their road within a specified time, or the charter should become void; and notwithstanding that the company failed to comply with that requirement.
What construction should be given to that provision of the charter it is unnecessary to determine; therefore we leave it without consideration.
The time limited for the construction of the road was within six days of expiring when the act of July 3d was passed, and a large amount of work remained to be done on the road; so much that it was impossible to finish it within the time prescribed.
The work was a ¡public one. The state had authorized the company to construct the road for public use; and the state mustbe regarded as having knowledge of the progress of the work, and what remained to be done when the act was passed, and the time limited for its completion. The state also must have known that the object of giving the bonds which the city of New Haven proposed to guaranty, was to raise money to complete the road.
The amount authorized to be raised was two hundred and twenty-five thousand dollars.
A much longer time than six days would ordinarily be required to raise so large an amount of money, to say nothing of the time necessary to prepare the bonds and execute the instruments required to be given.
The delivery of the bonds to the company after the guaranty of the city was indorsed upon them, was required by the vote of the city to be done from time to time, after the company had sold all their first mortgage bonds that remained undisposed of, and the proceeds had been expended in the construction of the road.
The act required that the interest of the bonds should be made payable semi-annually, and the guaranty of the city *240secured by. mortgage; thereby showing that the bonds were designed to run a considerable period of time.
Can it be supposed that these provisions, rendering a much longer period of time than six days necessary for their consummation, were intended never to be realized—never to have any practical effect ?
If the claim of the petitioner is correct, that the charter of the company expired on the 9th day of July, then the legislature was engaged in a work of folly in legislating for a company destined to extinction in six days thereafter, without-the possibility of enjoying any of the benefits attempted to be conferred upon them.
Of what possible advantage to this company were these provisions, if this claim is true, and what object could the legislature have had in view, in passing them ?
Suppose the bonds could have been issued and the money obtained upon, them within the six days, what condition would the city have been in, guaranteeing the bonds of a company defunct as soon as the guaranty was given and the money obtained ?
The legislature could not have intended such a result. When they authorized the railroad company as a corporation to issue bonds with interest at seven per cent, per annum, payable semi-annually, they authorized the company as a corporation to pay them at maturity according to their tenor. The authority to issue such bonds as a corporation necessarily involves authority to pay them at maturity as a corporation. The authority to pay them as a corporation necessarily involves authority to exist as a corporation, at the time of payment.
We think it is clear that the statute of July 3d by necessary implication continued the charter of the company in full vigor for an indefinite period of time. It makes no allusion to the ninth section of the charter. It makes no allusion to the non-completion of the road, a fact which was notorious. It contemplates the existence of the company for an indefinite period of time, and in absolute terms authorizes them as a *241corporation to perform a series ot acts that in the ordinary course of events would require years for their accomplishment.
We think it is clear that the act repeals the ninth section of the charter by necessary implication. That section- had performed all the good it could accomplish. The road was far advanced in its completion. It was for the benefit of the state that it should he completed. No good could result from its non-completion, and the act in question intended that it should be completed.
We therefore advise the Superior Court that the petition is insufficient, in the law.
In this opinion Carpenter, J.,' concurred; Butler, J., did not sit; Hinman, C. J., concurred in the decision, hut died before the opinion was prepared.